NOTICE OF ANNUAL GENERAL MEETING SILVER STANDARD RESOURCES INC. 1400 - VANCOUVER, BRITISH COLUMBIAV6C 2W2 NOTICE IS HEREBY GIVEN that the Annual General Meeting(the “Meeting”) of the shareholders of Silver Standard Resources Inc. (the “Company”) will be held at the Terminal City Club, Ferguson and Atkins Rooms, 837 West Hastings Street, Vancouver, British Columbia, on Tuesday, May 11, 2010, at 10:00a.m. (Vancouver time) for the following purposes: 1. To receive the audited financial statements of the Company for the year ended December 31, 2009 and the auditor’s report thereon; 2. To determine the number of directors at six; 3. To elect directors for the ensuing year; 4. To appoint PricewaterhouseCoopers LLP, Chartered Accountants, as the Company’s auditor for the ensuing year and to authorise the directors to set the auditor’s remuneration; and 5. To approve the transaction of such other business as may properly come before the Meeting or any adjournment thereon. Accompanying this Notice is the Company’s Management Information Circular, a Form of Proxy or Voting Instruction Form and request for financial statements.The accompanying Management Information Circular provides information relating to the matters to be addressed at the meeting and is incorporated into this Notice. Shareholders are entitled to vote at the Meeting either in person or by proxy.Those unable to attend are requested to read, complete, date, sign and return the enclosed Form of Proxy or Voting Instruction Form. DATED at Vancouver, British Columbia, this 6th day of April, 2010. BY ORDER OF THE BOARD “Kristen Riddell” Kristen Riddell Vice President, Corporate Secretary and General Counsel
